FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                   UNITED STATES COURT OF APPEALS April 30, 2014
                                                                Elisabeth A. Shumaker
                                TENTH CIRCUIT                       Clerk of Court



 VERNE JAY MERRELL,

              Plaintiff-Appellant,

 v.                                                      No. 13-1390
                                            (D.C. No. 1:11-CV-02291-REB-MJW)
 DAVID ALLRED, D.O. FCC Health                            (D. Colo.)
 Services; PATRICIA MITCHELL,
 Program Mgt Officer, Health Services;
 in their individual and professional
 capacities,

              Defendants-Appellees.



                           ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Proceeding pro se, 1 federal inmate Verne Merrell appeals from the district

      *
             After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument.

      This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
      1
             Because Mr. Merrell is proceeding pro se, we construe his filings
liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Garza v.
Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010).
court’s rejection of his free-exercise-of-religion claims. He also seeks leave to

proceed in forma pauperis (“IFP”). For the reasons set forth below, we affirm

the district court’s rulings in all respects and deny Mr. Merrell’s motion to

proceed IFP.

                                          I

      In 2011, Mr. Merrell sued two federal correctional employees under the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C.

§ 2000cc, and Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), alleging that his religious rights were violated

when he was forcibly tested for tuberculosis and punished for objecting to the

testing. At the Rule 12(b)(6) stage, the district court dismissed the Bivens claims

and allowed the RLUIPA claims to proceed. The district court later granted

summary judgment to the defendants, concluding that Mr. Merrell failed to

exhaust his administrative remedies.

      Displeased by this turn of events, Mr. Merrell filed a timely notice of

appeal. Then he changed course, withdrew the notice of appeal, and instead

sought leave to submit an amended complaint. The district court denied the

motion to file an amended complaint on the ground that an appeal was pending.

Mr. Merrell sought reconsideration from the district court of its order. In the

motion to reconsider, Mr. Merrell also asked the district court to vacate its

summary-judgment decision. The district court granted the motion for

                                         2
reconsideration, vacated its order denying the motion for leave to amend the

complaint, and restored that motion to pending status. After taking further briefs

on the matter, the district court, acting through a magistrate, denied Mr. Merrell’s

motion to amend, reasoning that such a motion “is not proper unless judgment has

first been set aside or vacated,” and this had not occurred. R. at 173 (Order on

Mot. to Am., filed July 9, 2013).

      Stymied on the amendment front, Mr. Merrell filed a motion for relief from

the summary-judgment order pursuant to Federal Rule of Civil Procedure 60(b).

The district court denied the motion on September 6, 2013 because, in the district

court’s view, Mr. Merrell was reiterating “arguments that were previously found

unavailing.” Id. at 196 (Order Den. Mot. for Relief from J., filed Sept. 6, 2013).

Also on September 6, 2013, the district court overruled Mr. Merrell’s objections

to the order denying his motion to amend. 2

      Mr. Merrell filed another notice of appeal, now identifying the appealed-

from decisions as the September 6, 2013 order denying his Rule 60(b) motion and

the motion-to-amend order issued the same day.

                                         II

      Mr. Merrell’s opening brief is comprised entirely of explanations as to how

he was prevented by the prison from exhausting his administrative remedies, and


      2
             In the interest of economy, we will refer to this order overruling the
objections as the “motion-to-amend order.”

                                          3
thus should not have lost at summary judgment on exhaustion. As the

government points out, though, Mr. Merrell cannot appeal the summary-judgment

order, for he withdrew his notice of appeal regarding that order. The only still-

valid notice of appeal was filed on September 18, 2013, which was well past the

deadline to appeal the summary-judgment order, dated April 4, 2013. See Fed. R.

App. P. 4(a)(1)(B) (establishing a sixty-day deadline from entry of judgment for a

litigant to appeal in a case where federal parties have been sued); id.

§ 4(a)(4)(A)(vi) (providing that when a Rule 60(b) motion is filed more than

twenty-eight days after entry of judgment it has no effect on the deadline for the

notice of appeal). Consequently, we have no power to review the summary-

judgment order on appeal. See Vanderwerf v. SmithKline Beecham Corp., 603

F.3d 842, 845 (10th Cir. 2010) (noting that the Rule 4 requirements are

jurisdictional); Hawkins v. Evans, 64 F.3d 543, 546 (10th Cir. 1995) (“[A]n

appeal from the denial of a Rule 60(b) motion does not itself preserve for

appellate review the underlying judgment.”). 3



      3
             Mr. Merrell observes that the “District Court applied the more
stringent requirements . . . of FRCP 60, rather than FRCP 59.” Aplt. Opening Br.
at 19. To the extent that Mr. Merrell is arguing that the district court should have
used the Rule 59 framework, that argument is unpersuasive. Mr. Merrell
explicitly indicated in his motion for reconsideration that the motion was brought
“under FRCP 60.” R. at 175 (Mot. for Relief from J., filed July 17, 2013).
Regardless of the liberal construction he was and is entitled to as a pro se
plaintiff, Mr. Merrell cannot reasonably complain about the district court using
the very Rule he asked it to.

                                          4
      That leaves us with jurisdiction over two district court orders: the Rule

60(b) order and the motion-to-amend order. The notice of appeal with respect to

both of these orders was timely, and both were identified in the notice of appeal.

But although Mr. Merrell identified the motion-to-amend order in his notice of

appeal, he does not appear to specifically contest the order’s reasoning, which

was that “a motion to amend is not proper unless judgment has first been set aside

or vacated.” R. at 173. Instead, he focuses entirely on whether the exhaustion

requirement was properly invoked and that was the subject of the summary-

judgment decision and of the Rule 60(b) order affirming that decision. Therefore,

the only real question before us is whether Mr. Merrell justifies reversal of the

Rule 60(b) order. He does not.

      As the government correctly contends, Mr. Merrell’s arguments on appeal

are all just reiterations and elaborations of his essential contention to the district

court, namely, that he was improperly prevented from exhausting his

administrative remedies. Our law makes plain that merely regurgitating

summary-judgment arguments does not establish “any of the exceptional

circumstances warranting relief under Rule 60(b).” Van Skiver v. United States,

952 F.2d 1241, 1244 (10th Cir. 1991).

      In the considerable number of pages he has filed here, 4 Mr. Merrell has


      4
             In addition to his opening and reply briefs, Mr. Merrell submitted on
                                                                      (continued...)

                                            5
only one response to this point. It is that his May 28, 2013 motion to reconsider

the order denying him leave to file an amended complaint asked the district court

to vacate its summary-judgment order. The district court, Mr. Merrell complains,

neglected that request for vacatur, thus requiring him to file a Rule 60(b) motion.

Mr. Merrell’s factual predicate is correct: he did seek vacatur of the summary-

judgment order in his May 28, 2013 motion to reconsider. However, contrary to

Mr. Merrell’s assumption, that fact does not add any force to his request for

reversal. No matter why Mr. Merrell filed a Rule 60(b) motion, the fact remains

that he is challenging a Rule 60(b) order, and we have no choice but to apply our

precedent concerning Rule 60(b) and to reject an appeal that simply rehashes

arguments made on the merits of the underlying dispositive judgment.




      4
        (...continued)
November 4, 2013 a document styled as an “affidavit in support of the above
cited civil action and appeal” and on April 23, 2014 a document styled as a
“supplemental affidavit in support of the above cited appeal and civil action.”
We have reviewed the documents and they do not alter any of our conclusions
regarding the merits of the appeal.

                                          6
                                        III

      For the reasons set forth above, we affirm the district court’s appealed-

from rulings in all regards and deny Mr. Merrell’s motion to proceed IFP. Mr.

Merrell is reminded that he remains obligated to pay the full filing fee.




                                              Entered for the Court




                                              JEROME A. HOLMES
                                              Circuit Judge




                                         7